708 N.W.2d 433 (2006)
474 Mich. 1053
Kenneth R. BESSINGER, Plaintiff-Appellee,
v.
OUR LADY OF GOOD COUNSEL, Defendant-Appellant.
Docket No. 128870, COA No. 259974.
Supreme Court of Michigan.
January 31, 2006.
On order of the Court, the application for leave to appeal the April 29, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of *434 granting leave to appeal, we REMAND this case to the Worker's Compensation Appellate Commission. On remand, the WCAC shall clarify its position on the following issue: Notwithstanding that plaintiff's telemarketing job did not pay the maximum wages, was the telemarketing job within his qualifications and training at the time plaintiff suffered his back injury?
We retain jurisdiction.
MARILYN J. KELLY, J., would deny leave to appeal.